McCOUBT, J.
This is a criminal action. The defendant by the indictment was charged with the crime of arson by burning a building belonging to another, but occupied by himself as tenant. A trial resulted in a verdict of guilty and judgment of conviction. Defendant appeals, and assigns as error the refusal of the court to grant his request, seasonably made, to direct the jury to acquit him.
The state proved that the building burned; that the defendant had a small stock of merchandise therein and also some furniture, and that he, with his family, occupied the building as a dwelling place; that defendant and his family were in the building at the time it caught fire. The state introduced in evidence a confession of defendant, alleged to have been made by him to the deputy fire marshal. Section 1537, Or. L., provides:
“ * * nor is a confession only sufficient to warrant his conviction, without some other proof that the crime has been committed.”
To supply the requirement of the statute of “some other proof that the crime has been committed,” the state offered without other proof, that the defendant was in debt, and that he carried insurance upon his stock of merchandise and furniture which was in the building at the time of the fire.
In a prosecution for the crime of arson, the corpus delicti, — that is, that the crime charged has been committed by someone — consists of two elements: (1) That the building in question burned; and (2) that it burned as the result of the willful and criminal act of some person.
“It is now universally recognized, * * that proof of the single fact that a building has been burned does not show the corpus delicti or arson, but it must also *284appear that the burning was by a willful act of some person criminally responsible, and not as the result of natural or accidental causes, for when a house burned and nothing’ appears but that fact, the law rather implies that the fire was the result of accident or some providential cause than of criminal design.” 2 E. C. L. 514.
Spears v. State, 92 Miss. 613 (46 South. 166, 16 L. R. A. (N. S.) 285 and note); State v. Pienick, 46 Wash. 522 (90 Pac. 645, 13 Ann. Cas. 800, 11 L. R. A. (N. S.) 987); Bines v. State, 118 Ga. 320 (45 S. E. 376, 68 L. R. A. 33 and note).
In addition to proving the corpus delicti, consisting of two elements as above stated, the state, to convict defendant, was required to prove that the defendant was the person who set the fire. Expressed otherwise, it was incumbent upon the state to establish: (1) The burning; (2) That it was done with criminal intent; and (3) That it was done by defendant.
The question arises whether the evidence that defendant was in debt and carried insurance tends to prove that the burning was done with criminal intent. If it does not, then there is an absence of evidence in support of a necessary ingredient of the corpus delicti, to wit: the criminal agency in the origin of the fire. The evidence mentioned tended to show that the defendant possessed a motive which might have actuated him to destroy the merchandise and furniture owned by him, for the purpose of obtaining money with which to discharge his indebtedness.
Evidence of motive is relevant in criminal prosecutions to identify the accused as the one who committed the crime, and not to show that the crime has been committed: People v. Simons, 25 Cal. App. 723 (145 Pac. 145); State v. Wilkins, 158 N. C. 603 (73 S. E. 992); Overstreet v. State, 46 Ala. 30; Lane v. Com*285monwealth, 134 Ky. 519 (121 S. W. 486). In some cases such, evidence may also tend to show the characteristics of the act involved and which is charged as criminal: Pointer v. United States, 151 U. S. 396, 413 (14 Sup. Ct. Rep. 410, 38 L. Ed. 208, 216, see, also, Rose’s U. S. Notes). In all of these cases the evidence of motive was admitted to connect the defendant with the commission of some criminal act established by other evidence.
In Baalam v. State, 17 Ala. 451, the conrt said:
“When it is shown that a crime has been committed and the circumstances point to the accused as the guilty agent, then proof of a motive to commit the offense, though weak and inconclusive evidence, is nevertheless admis sible. ’ ’
The limitations of evidence of motive are clearly pointed out in Starkie on Evidence (10 ed.), page 848, as follows:
“In criminal cases, proof that the party accused was influenced by a strong motive of interest to commit the offense proved to have been committed, although exceedingly weak and inconclusive in itself, and although it be a circumstance which ought never to operate in proof of the corpus delicti, yet when that has once been established aliunde, it is a circumstance to be considered in conjunction with others which plainly tend to implicate the accused.”
Experience teaches that comparatively few of the vast number of motives of interest, desire or dislike, that constantly move men to action result in crime, while some such motive lies back of nearly all, if not all, criminal acts of a serious character. Criminal act following motive is the exception, while motive accompanying criminal acts is the rule, and this is basis of the doctrine of the text above cited.
*286The presumption attached that the fire resulted from natural or accidental causes; also the defendant was presumed to he innocent. The state, to overcome both of these presumptions, relied upon evidence indicating that the defendant was influenced by a strong' motive of interest to commit the criminal act charged. If competent proof had been offered that a crime had been committed, evidence of that motive might have had some tendency to identify the defendant as the perpetrator of the act, but as such motives are not ordinarily followed by criminal acts, the evidence had no logical tendency to prove that any criminal act had been committed..
Until the state offered proof that the building described in the indictment had burned, and that the same was “willfully and maliciously” burned by someone, there was not present in the case any evidence that a crime had been committed with which the defendant might be connected, or to which any motive possessed by him might be referred; proof of the necessary criminal agency was wholly lacking.
"While evidence of motive is usually admissible upon the trial of a criminal action for the purpose of identifying the accused as the person who committed the criminal act involved and already established, it is not sufficient, in itself, for that purpose; it constitutes but an item of evidence which may be considered with other facts in evidence, such as the presence of the defendant at the time the offense was committed and his conduct at or near that time, in determining whether the defendant is the person who committed the criminal act which is an essential ingredient of the crime charged.
The evidence of motive introduced by the state did not constitute proof that the property described in *287the indictment was burned by the criminal act of someone. That evidence served only to connect the defendant with a criminal act, the commission of which was assumed, bnt was not proved. No evidence was produced to prove that criminal act, except the confession of defendant. The statute declares that a confession only is insufficient to warrant conviction “without some other proof that the crime has been committed.” The motion of defendant for a directed verdict should have been allowed.
The judgment of the Circuit Court should be reversed and the cause remanded for a new trial, and it is so ordered. Reversed axd RemaNded.
BeaN, J., concurs.
Harris and RaNd, JJ., concur in'the result.